Citation Nr: 0833920	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-29 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Whether the appellant filed a timely notice of disagreement 
as to March 2005 and April 2005 decisions denying 
reimbursement of unauthorized medical expenses.  


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The appellant served on active duty from August 1977 to 
August 1978.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York.  

The Board recognizes that the benefit the appellant is 
ultimately seeking is reimbursement of unauthorized medical 
expenses.  However, the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002).  Pursuant to applicable 
law and regulation, an appeal to the Board consists of a 
timely filed notice of disagreement (NOD) in writing and, a 
timely filed substantive appeal received in response to a 
statement of the case (SOC).  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2007).  

In this case, there is some question as to whether the 
appellant filed a timely NOD as to decisions by the VAMC on 
March 11, 2005 and April 7, 2005 denying reimbursement for 
unauthorized medical expenses.  Before the Board can address 
the merits of the appellant's claim for reimbursement, it 
must first determine whether it has jurisdiction of the 
issue.  The Board has the jurisdiction, as well as the 
obligation, to assess its jurisdiction.  See Marsh v. West, 
11 Vet. App. 468 (1998).  Within the VA regulatory system, 
the Board is the sole arbiter of decisions concerning its 
jurisdiction.  38 C.F.R. § 20.101(c) (2007).  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a NOD is 
timely, at any stage in a proceeding before it, regardless of 
whether the agency of original jurisdiction addressed such a 
question.  When the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative(s), if any, will 
be given notice of the potential jurisdictional defect(s) and 
granted a period of 60 days following the date on which such 
notice is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing to 
present oral argument on the jurisdictional question(s).  

In this case, the Board finds that the appellant was provided 
proper notice of the potential jurisdictional defect by way 
of a June 2006 letter from the VAMC.  In that letter, the 
appellant was advised as follows:

Per Code of Federal Regulation (CFR) 
17.904, all notice of disagreements must 
be submitted in writing and within one 
year from date of the initial 
determination.  We originally denied 
above claim March 11, 2005; notice of 
disagreement received June 8, 2006, past 
the one year filing.  

The appellant was instructed to check a box indicating 
whether he wished to pursue an appeal.  The record reflects 
that he returned the form in July 2006 and checked the box 
indicating that he wished to pursue an appeal.  The Board 
construes the appellant's July 2006 response as a NOD as to 
the timeliness issue.  That month, he was issued a SOC 
reiterating that his NOD was not filed within the one year 
time period.  The document included citation to 38 C.F.R. 
§ 17.904.  The appellant perfected his appeal regarding the 
timeliness issue by submission of a substantive appeal in 
August 2006.  

The record also reflects that the veteran and his 
representative were sent a letter in July 2008 informing them 
that the Board had determined that it was necessary to 
address a question pertaining to its jurisdictional authority 
to review the case.  The letter provided the laws and 
regulations pertaining to NODs.  The veteran was told that 
the record would be held open for 60 day to allow him the 
opportunity to submit any additional evidence.  No additional 
evidence was received.

Given the above, the Board finds that it can properly address 
the issue of whether the appellant filed a timely NOD as to 
March 2005 and April 2005 decisions denying reimbursement of 
unauthorized medical expenses.  As such, the issue on appeal 
has been rephrased as noted on the title page of this 
decision.  


FINDINGS OF FACT

1.  On March 11, 2005 and April 7, 2005, the VAMC notified 
the appellant that his request for reimbursement of 
unauthorized medical expenses had been denied.  The notice 
letters included VA Form 4107 which explained the appellant's 
appellate rights, including the fact that he had one year 
from the date of the letters to appeal the decisions.

2.  The next communication from the appellant was not 
received until June 8, 2006.  


CONCLUSION OF LAW

The appellant did not file a timely NOD with regard to the 
March 11, 2005 and April 7, 2005 decisions denying 
reimbursement for unauthorized medical expenses.  38 C.F.R. 
§§ 20.101(d), 20.200, 20.302, 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim for reimbursement of unauthorized medical 
expenses is disallowed, VA is required to notify the claimant 
of its reasons and bases for denial, his or her appellate 
rights, and to furnish all other notifications or statements 
required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 
(2007).

In this case, the VAMC notified the appellant of the denial 
of the claims for reimbursement of unauthorized medical 
expenses by letters dated on March 11, 2005 and April 7, 
2005.  Each letter referred him to the enclosed VA Form 4107, 
which explained his appeal rights.  Namely, if an appellant 
disagrees or is dissatisfied with a determination by the 
agency of original jurisdiction, he or she has a duty to 
express disagreement with the decision by filing a NOD and to 
timely perfect the appeal by filing a substantive appeal 
following the issuance of a SOC.  See 38 C.F.R. §§ 20.201, 
20.202, 20.302(a), (b).  As to the first step of initiating 
appellate review, the appellant is to submit a NOD within one 
year from the date that the agency mails notice of the 
determination to the appellant.  See 38 C.F.R. § 20.302(a) 
(emphasis added).

Here, the appellant had until April 7, 2006 to file a NOD 
with the denial of his claim for reimbursement of 
unauthorized medical expenses.  The record shows that 
following the April 2005 letter no correspondence was 
received from the appellant until June 2006.  This is clearly 
outside the one-year time period.  

The appellant does argue that he filed any correspondence 
prior to June 2006.  Instead he asserts that he did not 
receive either of the March 2005 and April 2005 notice 
letters.  In response, the Board notes that the 2005 notices 
were mailed to the appellant at his address of record at the 
time (Fort Plain, New York) and were not returned as 
undeliverable.  In this regard, the Board notes that to the 
extent that the veteran had changed addresses without 
informing VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts.  If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  And to 
rebut this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  More precisely, in order 
to rebut this presumption the veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses to contact him.  
See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003); Woods 
v. Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In this case, though, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of administrative regularity.  It is therefore 
presumed that timely notice of the March 2005 and April 2005 
decisions was sent to the appellant at his address then of 
record.

An untimely NOD deprives the Board of jurisdiction to 
consider the merits of an appeal.  38 U.S.C.A. § 7105(c) 
(West 2002); see Marsh v. West, 11 Vet. App. 468, 470 (1998).  
It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction.  38 
C.F.R. § 20.101(c).  With regard to the issue of timeliness 
of a NOD, the Board has the jurisdiction, as well as the 
obligation, to assess its jurisdiction.  See Marsh, 11 Vet. 
App. at 471.

Because the appellant has not complied with the legal 
requirement for filing a timely NOD, the law is dispositive 
of the issue and must be dismissed on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board has considered the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which eliminates the concept 
of a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the Court has held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).




ORDER

A timely NOD to the March 11, 2005 and April 7, 2005 
decisions was not filed and the appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


